PER CURIAM:
Moses Faison appeals the district court’s order dismissing his 42 U.S.C. § 1988 (2000) complaint as barred by res judicata. In his informal appellate brief, Faison failed to address the district court’s basis for dismissing his case. Therefore, Faison has waived appellate review of that issue. See 4th Cir. R. 34(b) (“The Court will limit its review to the issues raised in the informal brief.”). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.